UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
JANN ORTEGA, et al.,

                          Plaintiffs,

        -against-                                          ORDER
                                                           17-CV-6189 (JFB)(AYS)
BRACCO'S CLAM & OYSTER BAR, et al., :                                     FILED
                                                                        IN CLERK'S OFFICE
                                                                  U.S. DiSTRlCT COURT ED.N.Y.
                          Defendants.

-------------------------------------------------------X
                                                                  *     MAY 15 2019       *
                                                                  LONG ISLAND OFFICE
JOSEPH F. BIANCO, District Judge:

        On October 24, 2017, plaintiffs, inclusive of now-prose plaintiff Felipe Estevez, filed a

complaint in the instant case. (Dkt. No. 1.) The case proceeded to discovery, and on May 18, 2018,

counsel for plaintiffs filed a motion to withdraw as counsel for Mr. Estevez. (Dkt. No. 24.) The

motion was granted by Magistrate Judge Anne Shields via electronic order on May 29, 2018. In

that order, Magistrate Judge Shields stayed the matter for thirty (30) days in order for Mr. Estevez

to obtain new counsel and/or decide to proceed pro se, and ordered him to communicate his

decision to the Court by July 6, 2018. He was also warned that failure to do so "may result in this

Court's recommendation to the District Court that a failure to prosecute be entered against him

and that his case be dismissed." Defendants served this order on Mr. Estevez on May 30, 2018.

(Dkt. No. 26.) On July 16, 2018, Magistrate Judge Shields issued an electronic order staying

discovery in the case for an additional thirty (30) days in order to allow Mr. Estevez to retain

counsel, and instructed him to notify the Court of his status by August 17, 2018. Plaintiffs' counsel

served this order on Mr. Estevez on July 17, 2018. (Dkt. No. 31.) On August 30, 2018, Magistrate

Judge Shields issued a third electronic order, noting that Mr. Estevez failed to comply with the two

prior orders to notify the Court of his decision to retain counsel. This order directed Mr. Estevez
to notify the Court of his intention by October 9, 2018, and again warned that "failure to comply

with this Court's Order may result in a recommendation to the District Court that his case be

dismissed for failure to prosecute." Plaintiffs' counsel served this order on Mr. Estevez on August

31, 2018. (Dkt. No. 36.) To date,pro se plaintiff Estevez has not communicated with the Court

regarding his status. Based on Mr. Estevez's repeated failure to comply with deadlines imposed

by the Court, and his failure to otherwise communicate with the Court in the time since, the Court

ordered Mr. Estevez, by Order dated April 23, 2019, to submit a letter by May 13, 2019, explaining

why he should not be dismissed from this case for failure to prosecute. (Dkt. No. 40.) The April

23, 2019 Order warned that if Mr. Estevez failed to respond, the Court would dismiss him from

the case with prejudice for failure to prosecute. A copy of the April 23, 2019 Order was mailed to

Mr. Estevez.     Mr. Estevez has not responded to the April 23, 2019 Order or otherwise

communicated with the Court. Accordingly, the Court concludes that Mr. Estevez has abandoned

the action, and for the reasons set forth below, the Court dismisses Mr. Estevez from the case for

failure to prosecute.

       Rule 41 (b) authorizes a district court to "dismiss a complaint for failure to comply with a

court order, treating the noncompliance as a failure to prosecute." Simmons v. Abruzzo, 49 F.3d

83, 87 (2d Cir. 1995) (citing Link v. Wabash R.R. Co., 370 U.S. 626,633 (1962)) (additional

citation omitted); see also Fed. R. Civ. P. 4l(b). Courts have repeatedly found that "dismissal of

an action is warranted when a litigant, whether represented or instead proceeding prose, fails to

comply with legitimate court directives." Kuar v. Mawn, No. 08-CV-4401, 2012 WL 3808620,

*3 (E.D.N.Y Sept. 4, 2012) (internal quotations and alteration omitted). A district court

contemplating dismissal of a plaintiffs claim for failure to prosecute and/or to comply with a

court order pursuant to Rule 41 (b) must consider:
        1) the duration of plaintiffs failures or non-compliance; 2) whether plaintiff had
        notice that such conduct would result in dismissal; 3) whether prejudice to the
        defendant is likely to result; 4) whether the court balanced its interest in managing
        its docket against plaintiffs interest in receiving an opportunity to be heard; and
        5) whether the court adequately considered the efficacy of a sanction less
        draconian than dismissal.


Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 63 (2d Cir. 2000); see, e.g.,

Jackson v. City ofNew York, 22 F.3d 71, 74-76 (2d Cir. 1994); see also Peart v. City ofNew

York, 992 F.2d 458, 461 (2d Cir. 1993) ("'[D]ismissal for want of prosecution is a matter

committed to the discretion of the trial judge [and] the judge's undoubtedly wide latitude is

conditioned by certain minimal requirements."' (quoting Merker v. Rice, 649 F.2d 171, 173-74

(2d Cir. 1981))). In deciding whether dismissal is appropriate, "[g]enerally, no one factor is

dispositive." Nita v. Conn. Dep 't of Env. Prot., 16 F .3d 482, 485 (2d Cir. 1994).

        Here, Mr. Estevez was warned that his claim would be dismissed with prejudice unless he

timely filed a letter with the Court as to why it should not be so dismissed. Further, Mr. Estevez

had been warned on three previous occasion that his failure to comply with Magistrate Judge

Shields' orders could result in dismissal. Notwithstanding this caution, Mr. Estevez has not

responded to the Court's April 23, 2019 Order and has not otherwise communicated with the

Court. Thus, Mr. Estevez has shown no interest in continuing with this action. Under these

circumstances, no sanction less than his dismissal from the instant action will alleviate the

prejudice to defendant of defending against multiple plaintiffs. Moreover, the Court needs to

ensure an orderly and expeditious disposition of cases. Therefore, all the above-referenced

factors favor dismissal of the instant case with prejudice.


       Accordingly, in consideration of the above factors, Mr. Estevez' claims are dismissed

with prejudice pursuant to Rule 4l(b) of the Federal Rules of Civil Procedure. The Clerk of the
Court shall terminate Mr. Estevez as a plaintiff in this case and mail a copy of this Order to pro

se plaintiff.

        The Court certifies pursuant to 28 U.S.C. § I 915(a)(3) that any appeal from this Order

would not be taken in good faith, and therefore, in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




SO ORDERED.
                                                              /s/ Joseph F. Bianco

                                                                     F. ianco
                                                                     States District Judge
                /
Dated: May \'I , 2019
Central Islip, New York
